Citation Nr: 0708179	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  94-24 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation on an extraschedular 
basis for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION

The veteran had active military service from February 1943 to 
December 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 1993 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Oakland, 
California, that denied increased evaluations for right 
ureterolithiasis and degenerative joint disease of the lumbar 
spine.  The Board issued a decision in March 2003 that denied 
an evaluation in excess of 10 percent for right 
ureterolithiasis for the period from June 1, 1993 to April 
11, 1995, and in excess of 30 percent for the period from 
April 12, 1995, forward.  

In a decision dated in August 2003, the Board granted a 40 
percent disability for degenerative joint disease of the 
lumbar spine.  Finding that the veteran had been assigned the 
"maximum schedular evaluation" for his low back disability, 
and that there was evidence suggesting that a claim for an 
extraschedular evaluation had been raised, the Board remanded 
the issue of entitlement to an increased evaluation on an 
extraschedular basis for degenerative joint disease of the 
lumbar spine.  The matter was returned to the Board in 
November 2006 for final appellate consideration.

The Board's August 2003 remand included the determination 
that the veteran had raised a claim for total disability 
evaluation based on individual unemployability (TDIU), and 
that the claim for TDIU was inextricably intertwined with the 
issue of entitlement to an increased evaluation on an 
extraschedular basis for degenerative joint disease of the 
lumbar spine.  The Board consequently included the claim for 
TDIU as part of its remand.  However, on closer scrutiny, the 
Board observes that a claim for TDIU can only be a component 
of an appealed rating claim if the TDIU claim is based solely 
upon a disability or disabilities which are subject the of 
the increased rating claim.  If the veteran asserts 
entitlement to a TDIU based in whole or in part on other 
service-connected disabilities that are not the subject of 
the appealed decision, the Board lacks jurisdiction over the 
total disability evaluation based on individual 
unemployability except where appellate jurisdiction is 
assumed to grant a benefit.  VAOPGCPREC 6-96 (August 16, 
1996).

Here, as noted above, the veteran is service connected for 
right ureterolithiasis in addition to degenerative joint 
disease of the lumbar spine.  The veteran's right 
ureterolithiasis is no longer the subject of appellate 
review.  A final decision on that claim was issued by the 
Board in March 2003.  The Board therefore did not have 
jurisdiction over the TDIU claim; and, it should have 
referred the TDIU claim to the RO instead of remanding it.  
See VAOPGCPREC 6-96; see also Godfrey v. Brown, 7 Vet. 
App. 398 (1995).  The Board sincerely regrets any confusion 
it may have caused but the law clearly dictates that it 
lacked the jurisdiction to remand the claim for TDIU.  

Recognition is given to the fact that the RO's September 2006 
supplemental statement of the case (SSOC) included a full 
TDIU analysis, which discussed the veteran's right 
ureterolithiasis.  However, as the claim for TDIU is a 
separate appealable issue, this action was contrary to the 
provisions of 38 C.F.R. § 19.31 (2006), which prohibit use of 
a SSOC to announce decisions by an originating agency of 
issues not previously addressed in a statement of the case 
(SOC).  This procedural error was magnified when the issue of 
entitlement to a TDIU was forwarded to the Board even though 
no notice of disagreement (NOD) had been received.  In order 
to bring the tenor of this case into focus, the Board finds 
no alternative but to refer the issue of entitlement to a 
TDIU to the RO for appropriate consideration (issuing a 
proper rating decision).  Such action does not prejudice the 
veteran as the referral provides him with a full and proper 
RO consideration of his claim and preserves his right to seek 
proper appellate review, if necessary.

The record reflects that a motion to advance this case on the 
docket was filed by the veteran's representative in January 
2007.  Taking into consideration the veteran's advanced age, 
his motion for advancement on the docket was granted.  See 38 
C.F.R. § 20.900(c) (2006).




FINDING OF FACT

The veteran's low back disability does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an increased evaluation on an extraschedular 
basis for degenerative joint disease of the lumbar spine have 
not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. § 3.321 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claim.

In the instant case, the RO's October 2003, April 2004, and 
March 2006 notice letters informed the veteran that he could 
provide evidence to support his claim for an increased 
evaluation on an extraschedular basis or location of such 
evidence and requested that he provide any evidence in his 
possession.  The notice letters notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  The March 2006 notice letter 
addressed the Dingess requirements.

Recognition is also given to the fact that the complete VCAA 
notification was sent after the initial adjudication of the 
veteran's claim.  However, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Although full VCCA-complying notice was not provided 
prior to the initial adjudication of the claim the veteran 
had ample opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Records from the VA Central California Health Care System and 
Kaiser Permanente have been associated with the claims 
folder.  The veteran has not identified any other post-
service medical care providers.  Also of record is a March 
1987 letter from the Social Security Administration (SSA) 
indicating that the veteran was awarded disability benefits.  
Efforts have been made to obtain the decision of the SSA and 
the records it considered in making its decision.  In April 
2004, the SSA reported that the veteran's folder had been 
destroyed.  The veteran was apprised of this negative 
development in November 2005.  Multiple VA examinations have 
been conducted to assess the level of disability of the 
veteran's low back disability.  In light of the foregoing, 
the Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues on appeal is required to comply with the duty 
to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159. 

Analysis

Initially, the Board notes that that the Board issued a 
decision in August 2003 that increased the rating assigned to 
the veteran's degenerative joint disease of the lumbar spine 
from 20 percent to 40 percent.  The issue of entitlement to 
an increased evaluation on an extraschedular basis for 
degenerative joint disease of the lumbar spine was remanded 
for the purpose of RO consideration of the same.  The veteran 
did not seek reconsideration of the Board's August 2003 
decision.  He also did not file a Notice of Appeal with the 
Court.  As such, the August 2003 Board decision became final 
based on the evidence of record.  38 U.S.C.A. §§ 7103, 7104, 
7266 (West 2002); 38 C.F.R. § 20.1100 (2006).  The issue of 
entitlement to an increased schedular rating for degenerative 
joint disease of the lumbar spine is no longer the subject of 
appellate consideration.  Consequently, the scope of review 
in the present appeal is strictly limited to the issue of 
entitlement to an increased evaluation on an extraschedular 
basis for degenerative joint disease of the lumbar spine.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension (C&P) Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).  The criterion for such an award is a finding 
that the case presents an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's C&P Service might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In its August 2003 remand, the Board observed that the 
veteran had been granted the "maximum schedular evaluation" 
for his service-connected degenerative joint disease of the 
lumbar spine.  It was also noted that the report of a June 
2003 VA examination included the finding that the veteran was 
no longer an employable person due to his back disability.  
The RO was asked to determine whether the veteran's case 
should be referred to the Under Secretary or Director of C&P 
Service for an extraschedular evaluation of his service-
connected degenerative joint disease of the lumbar spine.  A 
memorandum requesting extraschedular consideration was by the 
RO to the Director of C&P Service in January 2004.

A response was received from the Director of C&P Service in 
March 2004.  Having reviewed the available medical records, 
the Director observed that the veteran suffered from low back 
pain aggravated by bending, standing, or getting up from a 
sitting position.  The veteran was noted to be able to flex 
forward to 80 degrees, backward extend to 5 degrees with 
pain, and lateral bend to 5 degrees bilaterally.  While the 
veteran was unable to stand on his toes or heels due to a 
balance problem, straight leg raising was normal and there 
were no neurological deficits.  Reference was made to the 
veteran's history of retiring as a sheet metal worker at the 
age of 61 because of his inability to stand for prolonged 
periods due to low back pain.  The Director stated that the 
veteran's problems were related to pain and limitation of 
motion of the lumbar spine with no indication of neurological 
impairment.  He also observed that there was no evidence that 
the veteran was hospitalized or used a TENS unit, received 
physical therapy, or was under the care of a pain specialist.  
Based on this evidence, the Director found that entitlement 
to an extraschedular evaluation for traumatic arthritis of 
the lumbar spine was not warranted.  

Having reviewed the record in its entirety, the Board 
similarly finds no justification to assign an increased 
evaluation on an extraschedular basis for the veteran's 
degenerative joint disease of the lumbar spine.  The evidence 
of record does not indicate the veteran is frequently 
hospitalized for his service-connected low back disability.  
Further, aside from the single finding made in the June 2003 
VA examination, there is no objective evidence that the 
veteran's low back disability, in and of itself, has resulted 
in marked interference with employment.  Indeed, the report 
of a July 2004 VA examination identified numerous health 
problems including, but not limited to, coronary artery 
disease, degenerative joint disease of the cervical spine, 
gastroesophageal reflux disease, and diabetes mellitus, that 
adversely effected his functional ability.  

The preponderance of the evidence is against the veteran's 
claim for an increased evaluation on an extraschedular basis 
for degenerative joint disease of the lumbar spine, and the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).  Therefore, the veteran's 
claim for an increased evaluation on an extraschedular basis 
for degenerative joint disease of the lumbar spine must be 
denied.


ORDER

Entitlement to an increased evaluation on an extraschedular 
basis for degenerative joint disease of the lumbar spine is 
denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


